DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim ends in a semicolon “;” instead of a period “.” as required.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim ends in a semicolon “;” instead of a period “.” as required.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim a computer program (purely software data) which is not encoded on a non-transitory computer readable medium but instead “when executed” by one or more processors, thus the processors are not part of the claim but merely intended use. Adding structure such as a “non-transitory computer/machine readable medium encoded with a computer program…” would overcome the rejection. Mediums disclosed by Applicant are shown in paragraphs [0051] and [0138] of Applicant’s Specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 10-14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokturk et al., US 2006/0251292 A1 (Gokturk), and further in view of Wang et al., 6,035,055 (Wang).
Regarding claim 2, Gokturk teaches a method comprising: 
receiving a request to store first image data in image storage (various forms of memory for holding data) ([0049]) in association with a first account of a first user (storing user’s images in the user’s own data set) ([0325]), wherein the first image data comprises a first depiction of a face (wherein the image data includes faces of the user) ([0325]); 
storing, by at least one server, the received first image data (wherein a server can maintain the images) ([0336]); 
analyzing, by at least one server, the first image data (first image data) ([0284]) to create a facial recognition model (generating a facial recognition signature that is created using principal component analysis (PCA) and or linear discriminant analysis (LDA)) ([0082-0084]) for recognizing the face (recognition signature of an object such as a face) ([0284]); 
receiving a request to store second image data in image storage in association with a second account of a second user (storing second image data associated with a second user/associate) ([0336]), wherein the second account and the first account are connected via at least one degree of separation (wherein the first and second data sets from the users can be interconnected by one or more degrees of separation) ([0336]); 
matching, by at least one server, the facial recognition model (matching using a facial recognition signature that is created using principal component analysis (PCA) and or linear discriminant analysis (LDA)) ([0082-0084]) to the second image data stored in the image storage in association with the second user account of the second user to determine that the second image data comprises a second depiction of the face (searching the second user’s (friend’s) data set by matching the face of the first user’s image with images within the second friend’s data set to determine if the first user’s face can be found within the friend’s data set) ([0317] and [0336]). 
However, Gokturk does not explicitly teach “transmitting at least the second image data for display on a computing device associated with the first account of the first user”. 
Wang teaches an invention to allow image search and retrieval in a data processing system (col. 2, lines 13-14); wherein similar faces (second image data) are found that match the face of the first image (col. 7, lines 16-25); and transmitting at least the second image data (wherein the images in database 103 that contains faces similar (second image data) to the selected face in the digital image 131 (first image data)) (Fig. 3; col. 7, lines 16-25) for display on a computing device (for displaying the results on the user interface 101 or image management system 100) (Fig. 3; col. 7, lines 2-4 and 11-13) associated with the first account of the first user (associated with the first image 131) (col. 7, lines 2-4 and 16-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gokturk to include displaying the image data since it provides efficient and effective search and retrieval for digital images, thus reducing the time for finding a desired image (Wang; col. 8, line 65 to col. 9, line 2).

Regarding claim 3, Wang teaches based on the matching (based on finding matching faces) (col. 8, lines 59-62), causing the second image data (similar or matching faces in database 103) (Fig. 3; col. 7, lines 16-25) to become stored in association with the first account of the first user (wherein the content can be stored in different databases) (col. 9, lines 13-19).  

Regarding claim 4, Gokturk teaches further comprising: storing, by at least one server, the facial recognition model for recognizing the face in the image storage in association with the first account of the first user (wherein the facial recognition signature can be stored in a database in association with the person’s face; the face being of the user) ([0148] and [0307-0308]).  

Regarding claim 5, Gokturk teaches wherein the second account and the first account are connected by one degree of separation (wherein the accounts (data sets) can have a range of degrees of separation; such as one degree) ([0317] and [0336]).  

Regarding claim 6, Wang teaches updating (updating by adding the newly found image to the first account/database; wherein the content can be stored in different databases) (col. 9, lines 13-19)  the first user account based on the matching the facial recognition model (principle component analysis) (col. 2, lines 40-41) to the second image data (wherein the images in database 103 that contains faces similar (second image data) to the selected face in the digital image 131 (first image data)) (Fig. 3; col. 7, lines 16-25).  Gokturk teaches updating the indexes ([0208]).

Regarding claim 10, see the rejection made to claim 2, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 3, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 4, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 5, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.
Regarding claim 14, see the rejection made to claim 6, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.

Regarding claim 18, see the rejection made to claim 2, as well as prior art Gokturk for a computer program (software) ([0046-0047]) comprising computer readable instructions (instructions that are carried on a computer-readable medium) ([0049]) that, when executed by one or more processors (wherein the instructions are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 19, see the rejection made to claim 5, as well as prior art Gokturk for a computer program (software) ([0046-0047]) comprising computer readable instructions (instructions that are carried on a computer-readable medium) ([0049]) that, when executed by one or more processors (wherein the instructions are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 3, as well as prior art Gokturk for a computer program (software) ([0046-0047]) comprising computer readable instructions (instructions that are carried on a computer-readable medium) ([0049]) that, when executed by one or more processors (wherein the instructions are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.

Claims 7, 8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokturk et al., US 2006/0251292 A1 (Gokturk), Wang et al., 6,035,055 (Wang), and further in view of Steinberg et al., US 7,551,755 B1 (Steinberg).
Regarding claim 7, Gokturk teaches searching the second user’s (friend’s) data set by matching the face of the first user’s image with images within the second friend’s data set to determine if the first user’s face can be found within the friend’s data set ([0317] and [0336]). Wang teaches an invention to allow image search and retrieval in a data processing system (col. 2, lines 13-14); wherein similar faces (second image data) are found that match the face of the first image (col. 7, lines 16-25). 
However, neither explicitly teaches “receiving, by at least one server, a confirmation that the second image data comprises a second depiction of the face”. 
Steinberg teaches face detection for identifying face regions within digital images (Abstract); a database to archive data corresponding to a new faceprint and its associated parent image (Abstract); and wherein receiving, by at least one server, a confirmation that the second image data comprises a second depiction of the face (a message detailing the successful match is sent to the Message Module which can display it) (col. 25, lines 5-8 and lines 48-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of prior arts to include a message for confirmation since it allows for improved accuracy of recognition of the person (Steinberg; col. 26, lines 26-27).

Regarding claim 8, Gokturk teaches wherein the confirmation is received in association with the first account of the first user (wherein the confirmation goes to the person (first user) requesting other images that match their facial image) (col. 24, line 66 to col. 25, line 55).  

Regarding claim 15, see the rejection made to claim 7, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.
Regarding claim 16, see the rejection made to claim 8, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.

Claims 9, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gokturk et al., US 2006/0251292 A1 (Gokturk), Wang et al., 6,035,055 (Wang), and further in view of Kenoyer, US 2006/0259755 A1 (Kenoyer).
Regarding claim 9, Gokturk teaches wherein creating the facial recognition model comprises performing at least one of: (a) Principle Component Analysis (PCA) based on the first image data (creating the facial recognition model using Principal Component Analysis (PCA) to determine the recognition signature from the face) ([0082]); (b) Linear Discriminant Analysis (LDA) based on the first image data (creating the facial recognition model using linear discriminant analysis (LDA) to determine the recognition signature from the face) ([0082]). Wang teaches principle component analysis (col. 2, lines 40-41).
However, neither explicitly teach using “(c) Bayesian Intrapersonal Extrapersonal Classification (BIC) based on the first image data”.
Kenoyer teaches a biometrics engine that detects facial images of a user (Abstract); and wherein Bayesian Intrapersonal Extrapersonal Classification (BIC) based on the first image data can be used (Bayesian Intrapersonal/Extrapersonal Classifier) ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of prior arts to include using BIC since it increases accurate detection of the facial images (Kenoyer; [0044]).

Regarding claim 17, see the rejection made to claim 9, as well as prior art Gokturk for a server system (server) ([0047-0048]) comprising networking circuitry (wherein the server or may be connected over networks) ([0047-0048]) and processing circuitry (computers including processing resources) ([0048-0049]), for they teach all the limitations within this claim.

Regarding claim 21, see the rejection made to claim 9, as well as prior art Gokturk for a computer program (software) ([0046-0047]) comprising computer readable instructions (instructions that are carried on a computer-readable medium) ([0049]) that, when executed by one or more processors (wherein the instructions are executable by one or more processors) ([0049]), for they teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov